Citation Nr: 1741108	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to eligibility for Dependency and Indemnity Compensation (DIC) benefits as the remarried surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966. He died in November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania. Jurisdiction of this matter has been transferred to the RO in St. Petersburg, Florida. 

In September 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting in St. Petersburg, Florida. a transcript of that proceeding has been associated with the electronic claims file.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1. At the time of the Veteran's death in November 1992, the appellant had been married to the Veteran since 1970.

2. In July 2003, the appellant remarried; she was over the age of 57 at that time. 

3. In May 2010, the appellant filed an original claim for VA DIC benefits.
CONCLUSION OF LAW

1. The requirements for basic eligibility for VA DIC benefits as the remarried surviving spouse of the Veteran have not been met. Veterans Benefit Act of 2003, Pub.L. No. 108-183, 117 Stat. 2651 (2003); 38 U.S.C.A. §§ 103, 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to this claim because resolution of the claim turns on statutory interpretation, rather than the evidence. Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).

II. Recognition as a Remarried Surviving Spouse for DIC Benefits

The appellant contends that she is entitled to DIC benefits as the remarried surviving spouse of the Veteran. During her hearing before the undersigned VLJ, the appellant asserted that she had been married to the Veteran for 22 years and that she helped take care of the Veteran prior to his death. The appellant argued that she believes that she is a member of the Nehmer class, and is therefore entitled to retroactive benefits.

The following facts are not in dispute. The appellant was married to the Veteran continuously from 1970 until the time of his death in November 1992. The Veteran was not service-connected for any disabilities at the time of his death. The Veteran's listed causes of death include: cardiac arrest, ventricular fibrillation, acute myocardial infarction, and coronary artery disease.

Review of the record reflects that in May 2010 the appellant submitted an application for DIC by a surviving spouse.

The appellant, as noted in her testimony, remarried in July 2003. The appellant was born in February 1943. Therefore, the appellant was over the age of 57 at the time of her second marriage. 

VA death benefits, including DIC benefits, are payable to a Veteran's surviving spouse under certain circumstances. 38 U.S.C.A. §§ 1310, 1541(a), 5121. A "surviving spouse" is a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death. 38 C.F.R. § 3.50 (b); see also 38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j) (defining marriage).

A surviving spouse must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1). Significantly, with exceptions, the claimant must not have remarried. 38 C.F.R. § 3.50(b)(2).

On December 16, 2003, Congress amended Title 38 of the United States Code to authorize DIC benefits for surviving spouses even if they remarried, provided that the remarriage occurred after the surviving spouse attained the age of 57. Veterans Benefit Act of 2003, Pub.L. No. 108-183, § 101, 117 Stat. 2651, 2652-53 (2003) (codified at 38 U.S.C.A. § 103 (d)(2)(B) ); see 38 C.F.R. § 3.55(a)(10). However, if such a surviving spouse remarried prior to December 16, 2003, this claimant will only be eligible for DIC compensation if the DIC application was received prior to December 16, 2004. 38 C.F.R. § 3.55 (a)(10)(ii).

In this case, the appellant remarried in July 2003 (prior to December 2003), but did not file an application for DIC benefits until May 2010 (well after December 2004); therefore, the exception set forth in 38 C.F.R. § 3.55 (a)(10) for surviving spouses who remarried after age 57 is not applicable. See also Carroll v. McDonald, 767 F.3d 1368 (2014)(noting that the window for eligibility for DIC benefits in a case where a surviving spouse remarries after the age of 57, but before December 16, 2003, terminated when the one-year filing window closed on December 16, 2004). Moreover, there are no other provisions relevant to the appellant's case that would serve as a basis for determining that she is entitled to VA DIC benefits, despite her current remarriage. Under these circumstances, the appellant's application for DIC benefits must be denied as a matter of law because her claim for DIC benefits was not received before December 16, 2004. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered whether the appellant could be entitled to the benefit sought on another basis. This requires a discussion of the Nehmer class of veterans. In this regard, there is an exception to the regulations regarding effective dates for disability compensation that involves those veterans who qualify as eligible under 38 C.F.R. § 3.816. See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989). A Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease." 38 C.F.R. § 3.816 (b)(1)(ii). Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309 (e). 38 C.F.R. § 3.816(b)(2). 

The Veteran's causes of death include diseases listed in 38 C.F.R. § 3.309 (e), such as acute myocardial infarction and coronary artery disease, which were added to the list of diseases subject to presumption of service connection due to herbicide/Agent Orange exposure, effective August 31, 2010. 75 Fed. Reg. 53,202 (Aug. 31, 2010). This regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989. As explained further below, these provisions are inapplicable here. 

In this case, the Veteran filed a claim for service connection for hypertension, ulcerative colitis, nervous condition, and skin condition in November 1980. Service connection for such conditions was denied in a rating decision dated January 1981. The Veteran's claim for service connection for ulcerative colitis was appealed to the Board, and in April 1985 the Board denied the Veteran's claim. However, such denied claims do not include covered herbicide diseases for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4. Thus, the claims are not controlled by 38 C.F.R. § 3.816 and the Nehmer provisions.

Furthermore, the appellant's claim does not meet the requirements for Nehmer consideration for a DIC claim under 38 C.F.R. § 3.816(d)(1) or (d)(2). The Board acknowledges that the appellant filed her DIC claim in May 2010, during the period between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (August 31, 2010). However, even in cases where the appellant's DIC claim meets the requirements of § 3.816(d) (1) or (d)(2), 38 C.F.R. § 3.816 (e)(1) states that the provisions of this section will not apply if payment to a Nehmer class member based on a claim described in paragraph (c) or (d) of this section is otherwise prohibited by statute or regulation, as for example, where a class member did not qualify as a surviving spouse at the time of the prior claim or denial. Here, it is clear that the "surviving spouse" requirements of 38 C.F.R. § 3.54 (c), addressed above, still precluded the appellant from entitlement to DIC.

Finally, to the extent that the Appellant is arguing that surviving spouse status should be conferred on her on the basis of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board is sympathetic to the appellant's claim. The Board does not dispute the fact that the appellant was married to the Veteran at the time of his death. Nevertheless, the fact remains that the appellant does not satisfy the very specific legal requirements for recognition as the Veteran's "surviving spouse" for the purposes of entitlement to DIC.

As the essential facts are not in dispute and the law is dispositive, the Board need not further address VA's duty to notify and assist as it pertains to these aspects of the claim. See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


ORDER

Entitlement to eligibility for DIC benefits as the remarried surviving spouse of the Veteran is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


